EXHIBIT “A” – INVOICE
                      Midwest Emergency Department Services, Inc.                                   Invoice
                      320 East U.S. Highway 50
                      O'Fallon, IL 62269-2704                                        Invoice Date      Invoice #

                                                                                       1/2/2019          2959
                      Phone #   (618) 624-3368    Stacey.Koogler@er-meds.com
                      Fax #     (618) 624-3387    www.er-meds.com

            Bill To

       ST. ALEXIUS HOSPITAL
       3933 S. BROADWAY
       ST. LOUIS, MO 63118




                                                                                                    Due Date

                                                                                                    2/1/2019


Quantity               Item Code                           Description         Price Each            Amount
           1 MARGIN GUARANTEE                Q4 2018 PRE-PETITION MARGIN            27,716.00          27,716.00
                                             GUARANTEE (10/1/18 - 11/4/18)
           1 MARGIN GUARANTEE                Q4 2018 POST-PETITION MARGIN          108,012.00         108,012.00
                                             GUARANTEE (11/5/18 - 12/31/18)




                                                                               Total                  $135,728.00
